Case 2:16-cv-02115-JMV-MF Document 222 Filed 04/27/21 Page 1 of 1 PageID: 3173




                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


 WANDA MARDIS, et al., individually and on
 behalf of all others similarly situated,

                    Plaintiffs,                                Civil Action No. 16-2115

         v.
                                                                       ORDER
 JACKSON HEWITT TAX SERVICE INC., et
 al.,

                    Defendants.


John Michael Vazquez, U.S.D.J.

        For the reasons set forth in the accompanying Opinion, and for good cause shown,

        IT IS on this 27th day of April, 2021,

        ORDERED that Defendants’ motion to deny class certification, D.E. 208, is GRANTED;

and it is further

        ORDERED that Plaintiffs’ cross-motion for class certification, D.E. 211, is DENIED

without prejudice; and it is further

        ORDERED that Plaintiffs are directed to contact the Magistrate Judge assigned to this

matter within seven (7) days of the date of this Order regarding scheduling.




                                                    __________________________
                                                    John Michael Vazquez, U.S.D.J.
